Exhibit 10.1

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

RAYONIER INC.

AND

RAYONIER ADVANCED MATERIALS INC.

DATED AS OF JUNE 27, 2014

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01.

   Definitions      1   

ARTICLE II SERVICES

     5   

Section 2.01.

   Services      5   

Section 2.02.

   Performance of Services      5   

Section 2.03.

   Charges for Services      7   

Section 2.04.

   Reimbursement for Out-of-Pocket Costs and Expenses      7   

Section 2.05.

   Changes in the Performance of Services      7   

Section 2.06.

   Transitional Nature of Services      8   

Section 2.07.

   Subcontracting      8   

ARTICLE III OTHER ARRANGEMENTS

     8   

Section 3.01.

   Access      8   

ARTICLE IV BILLING; TAXES

     9   

Section 4.01.

   Procedure      9   

Section 4.02.

   Late Payments      10   

Section 4.03.

   Taxes      10   

Section 4.04.

   No Set-Off      10   

ARTICLE V TERM AND TERMINATION

     10   

Section 5.01.

   Term      10   

Section 5.02.

   Early Termination      10   

Section 5.03.

   Interdependencies      11   

Section 5.04.

   Effect of Termination      11   

Section 5.05.

   Information Transmission      12   

ARTICLE VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

     12   

Section 6.01.

   Rayonier and SpinCo Obligations      12   

Section 6.02.

   No Release; Return or Destruction      12   

Section 6.03.

   Privacy and Data Protection Laws      13   

Section 6.04.

   Protective Arrangements      13   

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

     13   

Section 7.01.

   Limitations on Liability      13   

Section 7.02.

   Obligation to Re-Perform; Liabilities      14   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 7.03.

  Third-Party Claims      14   

Section 7.04.

  Provider Indemnity      14   

Section 7.05.

  Indemnification Procedures      15   

ARTICLE VIII TRANSITION COMMITTEE

     15   

Section 8.01.

  Establishment      15   

ARTICLE IX MISCELLANEOUS

     15   

Section 9.01.

  Mutual Cooperation      15   

Section 9.02.

  Further Assurances      15   

Section 9.03.

  Audit Assistance      15   

Section 9.04.

  Title to Intellectual Property      16   

Section 9.05.

  Independent Contractors      16   

Section 9.06.

  Counterparts; Entire Agreement; Corporate Power      16   

Section 9.07.

  Governing Law      17   

Section 9.08.

  Assignability      17   

Section 9.09.

  Third-Party Beneficiaries      17   

Section 9.10.

  Notices      18   

Section 9.11.

  Severability      18   

Section 9.12.

  Force Majeure      19   

Section 9.13.

  Headings      19   

Section 9.14.

  Survival of Covenants      19   

Section 9.15.

  Waivers of Default      19   

Section 9.16.

  Dispute Resolution      19   

Section 9.17.

  Specific Performance      20   

Section 9.18.

  Amendments      20   

Section 9.19.

  Interpretation      20   

Section 9.20.

  Mutual Drafting      21   

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of June 27, 2014 (this
“Agreement”), is by and between Rayonier Inc., a North Carolina corporation
(“Rayonier” or “RYN”), and Rayonier Advanced Materials Inc., a Delaware
corporation (“SpinCo” or “RYAM”).

R E C I T A L S:

WHEREAS, the board of directors of Rayonier (the “Rayonier Board”) has
determined that it is in the best interests of Rayonier and its shareholders to
create a new publicly traded company that shall operate the SpinCo Business;

WHEREAS, in furtherance of the foregoing, the Rayonier Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the
Rayonier Business (the “Separation”) and, following the Separation, make a
distribution, on a pro rata basis, to holders of Rayonier Shares on the Record
Date of all the outstanding SpinCo Shares owned by Rayonier (the
“Distribution”);

WHEREAS, in order to effectuate the Separation and the Distribution, Rayonier
and SpinCo have entered into a Separation and Distribution Agreement, dated as
of May 28, 2014 (the “Separation and Distribution Agreement”); and

WHEREAS, in order to facilitate and provide for an orderly transition in
connection with the Separation and the Distribution, the Parties desire to enter
into this Agreement to set forth the terms and conditions pursuant to which each
of the Parties shall provide Services to the other Party for a transitional
period.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Action” shall mean any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

“Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

“Charge” and “Charges” have the meaning set forth in Section 2.03.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Confidential Information” means all Information that is either confidential or
proprietary.

“Dispute” has the meaning set forth in Section 9.16(a).

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the Rayonier Board in its sole and absolute
discretion.

“Effective Time” shall mean 11:59 p.m., New York City time, on the Distribution
Date.

“Force Majeure” shall mean, with respect to a Party, an event beyond the control
of such Party (or any Person acting on its behalf), which event (a) does not
arise or result from the fault or negligence of such Party (or any Person acting
on its behalf) and (b) by its nature would not reasonably have been foreseen by
such Party (or such Person), or, if it would reasonably have been foreseen, was
unavoidable, and includes acts of God, acts of civil or military authority,
embargoes, epidemics, war, riots, insurrections, fires, explosions, earthquakes,
floods, unusually severe weather conditions, labor problems or unavailability of
parts, or, in the case of computer systems, any failure in electrical or air
conditioning equipment. Notwithstanding the foregoing, the receipt by a Party of
an unsolicited takeover offer or other acquisition proposal, even if unforeseen
or unavoidable, and such Party’s response thereto, shall not be deemed an event
of Force Majeure.

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

 

-2-



--------------------------------------------------------------------------------

“Intellectual Property Agreement” shall mean the Intellectual Property Agreement
to be entered into by and between Rayonier and SpinCo or their respective
Subsidiaries in connection with the Separation, the Distribution or the other
transactions contemplated by the Separation and Distribution Agreement.

“Interest Payment” has the meaning set forth in Section 4.02.

“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

“Level of Service” has the meaning set forth in Section 2.02(c).

“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, damages,
fines, penalties, settlements, sanctions, costs, expenses, interest and
obligations of any nature or kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, accrued or not accrued, asserted or
unasserted, liquidated or unliquidated, foreseen or unforeseen, known or
unknown, reserved or unreserved, or determined or determinable, including those
arising under any Law, claim (including any Third-Party Claim), demand, Action,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority or arbitration tribunal, and
those arising under any contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment or undertaking, or
any fines, damages or equitable relief that is imposed, in each case, including
all costs and expenses relating thereto.

“Losses” shall mean actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
Third-Party Claim.

“Minimum Service Period” means the period commencing on the Distribution Date
and ending thirty (30) days after the Distribution Date.

“Parties” means the parties to this Agreement.

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

“Provider” means, with respect to any Service, the Party identified on Schedule
1 hereto as the “Provider” of such Service.

“Provider Indemnitees” has the meaning set forth in Section 7.03.

“Rayonier” has the meaning set forth in the Preamble.

 

-3-



--------------------------------------------------------------------------------

“Rayonier Board” has the meaning set forth in the Recitals.

“Rayonier Business” has the meaning set forth in the Separation and Distribution
Agreement.

“Rayonier Shares” shall mean the common shares, no par value, of Rayonier.

“Recipient” means, with respect to any Service, the Party receiving such Service
hereunder.

“Recipient Indemnitees” has the meaning set forth in Section 7.04.

“Record Date” shall mean the close of business on the date to be determined by
the Rayonier Board as the record date for determining holders of Rayonier Shares
entitled to receive SpinCo Shares pursuant to the Distribution.

“Representatives” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

“RYAM” has the meaning set forth in the Preamble.

“RYN” has the meaning set forth in the Preamble.

“Separation” has the meaning set forth in the Recitals.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

“Service Baseline Period” has the meaning set forth in Section 2.02(c).

“Service Period” means, with respect to any Service, the period commencing on
the Distribution Date and ending on the earlier of (a) the date that a Party
terminates the provision of such Service pursuant to Section 5.02 and (b) the
date that is the eighteenth month anniversary of the Distribution Date.

“Services” has the meaning set forth in Section 2.01.

“SpinCo” has the meaning set forth in the Preamble.

“SpinCo Business” has the meaning set forth in the Separation and Distribution
Agreement.

“SpinCo Shares” shall mean the shares of common stock, par value $0.01 per
share, of SpinCo.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (i) the total combined voting power of all

 

-4-



--------------------------------------------------------------------------------

classes of voting securities, (ii) the total combined equity interests or
(iii) the capital or profit interests, in the case of a partnership, or
(b) otherwise has the power to vote, either directly or indirectly, sufficient
securities to elect a majority of the board of directors or similar governing
body.

“Tax” has the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” shall mean the Tax Matters Agreement to be entered into
by and between Rayonier and SpinCo or their respective Subsidiaries in
connection with the Separation, the Distribution or the other transactions
contemplated by the Separation and Distribution Agreement.

“Taxing Authority” has the meaning set forth in the Tax Matters Agreement.

“Termination Charges” shall mean, with respect to the termination of any Service
pursuant to Section 5.02(a)(i), the sum of (a) any and all costs, fees and
expenses (other than any severance or retention costs) payable by the Provider
of such Service to a Third Party principally because of the early termination of
such Service; provided, however, that the Provider shall use commercially
reasonable efforts to minimize any costs, fees or expenses payable to any Third
Party in connection with such early termination of such Service and credit any
such reductions against the Termination Charges payable by the Recipient; and
(b) any additional severance and retention costs, if any, because of the early
termination of such Service that the Provider of such terminated Service incurs
to employees who had been retained primarily to provide such terminated Service
(it being agreed that the costs set forth in this clause (b) shall only be the
amount, if any, in excess of the severance and retention costs that such
Provider would have paid to such employees if the Service had been provided for
the full period during which such Service would have been provided hereunder but
for such early termination).

“Third Party” shall mean any Person other than the Parties or any of their
Affiliates.

“Third-Party Claim” shall mean any Action commenced by any Third Party against
any Party or any of its Affiliates.

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

ARTICLE II

SERVICES

Section 2.01. Services. Commencing as of the Effective Time, the Provider agrees
to provide, or to cause one or more of its Subsidiaries to provide, to the
Recipient, or any Subsidiary of the Recipient, the applicable services (the
“Services”) set forth on Schedule 1 hereto.

Section 2.02. Performance of Services.

 

-5-



--------------------------------------------------------------------------------

(a) The Provider shall perform, or shall cause one or more of its Subsidiaries
to perform, all Services to be provided by the Provider in a manner that is
based on its past practice and that is substantially similar in all material
respects to the analogous services provided by or on behalf of Rayonier or any
of its Subsidiaries to Rayonier or its applicable functional group or Subsidiary
prior to the Effective Time.

(b) Nothing in this Agreement shall require the Provider to perform or cause to
be performed any Service to the extent that the manner of such performance would
constitute a violation of any applicable Law or any existing contract or
agreement with a Third Party. If the Provider is or becomes aware of any
potential violation on the part of the Provider, the Provider shall use
commercially reasonable efforts to promptly advise the Recipient of such
potential violation, and the Provider and the Recipient will mutually seek an
alternative that addresses such potential violation. The Parties agree to
cooperate in good faith and use commercially reasonable efforts to obtain any
necessary Third Party consents required under any existing contract or agreement
with a Third Party to allow the Provider to perform, or cause to be performed,
all Services to be provided by the Provider hereunder in accordance with the
standards set forth in this Section 2.02. Unless otherwise agreed in writing by
the Parties, all reasonable out-of-pocket costs and expenses (if any) incurred
by any Party or any of its Subsidiaries in connection with obtaining any such
Third Party consent that is required to allow the Provider to perform or cause
to be performed such Services shall be divided proportionately between the
Provider and the Recipient in accordance with such Parties’ respective
utilization of such Services at such time. If, with respect to a Service, the
Parties, despite the use of such commercially reasonable efforts, are unable to
obtain a required Third Party consent, or the performance of such Service by the
Provider would constitute a violation of any applicable Law, the Provider shall
have no obligation whatsoever to perform or cause to be performed such Service.

(c) The Provider shall not be obligated to perform or to cause to be performed
any Service in a manner that is materially more burdensome (with respect to
service quality or quantity) than analogous services provided to Rayonier or its
applicable functional group or Subsidiary (collectively referred to as the
“Level of Service”) during calendar year 2013 (the “Service Baseline Period”).
If the Recipient requests that the Provider perform or cause to be performed any
Service that exceeds the Level of Service during the Service Baseline Period,
then the Parties shall cooperate and act in good faith to determine whether the
Provider will be required to provide such requested higher Level of Service. If
the Parties determine that the Provider shall provide the requested higher Level
of Service, then such higher Level of Service shall be documented in a written
agreement signed by the Parties. Each amended section of Schedule 1 hereto, as
agreed to in writing by the Parties, shall be deemed part of this Agreement as
of the date of such written agreement and the Level of Service increases set
forth in such written agreement shall be deemed a part of the “Services”
provided under this Agreement, in each case subject to the terms and conditions
of this Agreement.

(d) (i) Neither the Provider nor any of its Subsidiaries shall be required to
perform or to cause to be performed any of the Services for the benefit of any
Third Party or any other Person other than the Recipient and its Subsidiaries,
and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 2.02 OR SECTION 7.04, EACH
PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED ON AN “AS-IS”
BASIS, THAT

 

-6-



--------------------------------------------------------------------------------

THE RECIPIENT ASSUMES ALL RISK AND LIABILITY ARISING FROM OR RELATING TO ITS USE
OF AND RELIANCE UPON THE SERVICES, AND THAT THE PROVIDER MAKES NO OTHER
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH RESPECT TO THE SERVICES. EACH
PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

(e) Each Party shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement. No Party shall knowingly
take any action in violation of any such applicable Law that results in
Liability being imposed on the other Party.

Section 2.03. Charges for Services. The Recipient shall pay the Provider of the
Services a fee (either one-time or recurring) for such Services (or category of
Services, as applicable) (each fee constituting a “Charge” and, collectively,
“Charges”), which Charges shall be based upon the cost of providing such
Services and shall be agreed to by the Parties from time to time. During the
term of this Agreement, the amount of a Charge for any Service may be modified
to the extent of (a) any adjustments mutually agreed to by the Parties, (b) any
adjustments due to a change in Level of Service requested by the Recipient and
agreed upon by the Provider, and (c) any adjustment in the rates or charges
imposed by any Third Party provider that is providing Services (proportional to
the respective use of such Services by each Party). Together with any invoice
for Charges, the Provider shall provide the Recipient with reasonable
documentation, including any additional documentation reasonably requested by
the Recipient to the extent that such documentation is in the Provider’s or its
Subsidiaries’ possession or control, to support the calculation of such Charges.

Section 2.04. Reimbursement for Out-of-Pocket Costs and Expenses. The Recipient
shall reimburse the Provider for reasonable out-of-pocket costs and expenses
incurred by the Provider or any of its Subsidiaries in connection with providing
the Services (including reasonable travel-related expenses) to the extent that
such costs and expenses are not reflected in the Charges for such Services;
provided, however, that any such cost or expense in excess of five hundred
dollars ($500.00), in the aggregate, that is not consistent with historical
practice between the Parties for any Service (including business travel and
related expenses) shall require advance written approval of the Recipient. Any
authorized travel-related expenses incurred in performing the Services shall be
incurred and charged to the Recipient in accordance with the Provider’s
then-applicable business travel policies.

Section 2.05. Changes in the Performance of Services. Subject to the performance
standards for Services set forth in Sections 2.02(a), 2.02(b) and 2.02(c), the
Provider may make changes from time to time in the manner of performing the
Services if the Provider is making similar changes in performing analogous
services for itself and if the Provider furnishes to the Recipient reasonable
prior written notice (in content and timing) of such changes. No such change
shall materially adversely affect the timeliness or quality of, or the Charges
for, the applicable Service. If any such change by the Provider reasonably
requires the Recipient to incur an increase in costs and expenses of at least
five percent (5%), in the aggregate, in order to continue to receive and utilize
the

 

-7-



--------------------------------------------------------------------------------

applicable Services in the same manner as the Recipient was receiving and
utilizing such Service prior to such change, the Provider shall be required to
reimburse the Recipient for all such reasonable increase in costs and expenses.
Upon request, the Recipient shall provide the Provider with reasonable
documentation, including any additional documentation reasonably requested by
the Provider to the extent such documentation is in the Recipient’s or its
Subsidiaries’ possession or control, to support the calculation of such increase
in costs and expenses.

Section 2.06. Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services and agree to cooperate in good faith and to
use commercially reasonable efforts to effectuate a smooth transition of the
Services from the Provider to the Recipient (or its designee).

Section 2.07. Subcontracting. A Provider may hire or engage one or more Third
Parties to perform any or all of its obligations under this Agreement; provided,
however, that (a) such Provider shall use the same degree of care (but at least
reasonable care) in selecting each of such Third Party as it would if such Third
Party was being retained to provide similar services to the Provider and
(b) such Provider shall in all cases remain primarily responsible for all of its
obligations under this Agreement with respect to the scope of the Services, the
performance standard for Services set forth in Sections 2.02(a), 2.02(b) and
2.02(c) and the content of the Services provided to the Recipient. Subject to
the confidentiality provisions set forth in Article VI, each Party shall, and
shall cause their respective Affiliates to, provide, upon ten (10) Business
Days’ prior written notice from the other Party, any Information within such
Party’s or its Affiliates’ possession that the requesting Party reasonably
requests in connection with any Services being provided to such requesting Party
by a Third Party, including any applicable invoices, agreements documenting the
arrangements between such Third Party and the Provider and other supporting
documentation; provided, further, however, that each Party shall make no more
than one such request during any calendar quarter.

ARTICLE III

OTHER ARRANGEMENTS

Section 3.01. Access.

(a) SpinCo shall, and shall cause its Subsidiaries to, allow Rayonier and its
Subsidiaries and their respective Representatives reasonable access to the
facilities of SpinCo and its Subsidiaries that is necessary for Rayonier and its
Subsidiaries to fulfill their obligations under this Agreement. In addition to
the foregoing right of access, SpinCo shall, and shall cause its Subsidiaries
to, afford Rayonier, its Subsidiaries and their respective Representatives, upon
reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
SpinCo and its Subsidiaries as reasonably necessary for Rayonier to verify the
adequacy of internal controls over information technology, reporting of
financial data and related processes employed in connection with the Services
being provided by SpinCo or its Subsidiaries, including in connection with
verifying compliance with Section 404 of the Sarbanes-Oxley Act of 2002;
provided that (i) such access

 

-8-



--------------------------------------------------------------------------------

shall not unreasonably interfere with any of the business or operations of
SpinCo or any of its Subsidiaries and (ii) in the event that SpinCo determines
that providing such access could be commercially detrimental, violate any
applicable Law or agreement or waive any attorney-client privilege, then the
Parties shall use commercially reasonable efforts to permit such access in a
manner that avoids each of such harm and consequence. Rayonier agrees that all
of its and its Subsidiaries’ employees shall, and that it shall use commercially
reasonable efforts to cause its Representatives’ employees to, when on the
property of SpinCo or its Subsidiaries, or when given access to any facilities,
Information, systems, infrastructure or personnel of SpinCo or its Subsidiaries,
conform to the policies and procedures of SpinCo and its Subsidiaries, as
applicable, concerning health, safety, conduct and security which are made known
or provided to Rayonier from time to time.

(b) Rayonier shall, and shall cause its Subsidiaries to, allow SpinCo and its
Subsidiaries and their respective Representatives reasonable access to the
facilities of Rayonier and its Subsidiaries that is necessary for SpinCo and its
Subsidiaries to fulfill their obligations under this Agreement. In addition to
the foregoing right of access, Rayonier shall, and shall cause its Subsidiaries
to, afford SpinCo, its Subsidiaries and their respective Representatives, upon
reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
Rayonier and its Subsidiaries as reasonably necessary for SpinCo to verify the
adequacy of internal controls over information technology, reporting of
financial data and related processes employed in connection with the Services
being provided by Rayonier or its Subsidiaries, including in connection with
verifying compliance with Section 404 of the Sarbanes-Oxley Act of 2002;
provided that (i) such access shall not unreasonably interfere with any of the
business or operations of Rayonier or any of its Subsidiaries and (ii) in the
event that Rayonier determines that providing such access could be commercially
detrimental, violate any applicable Law or agreement or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids each of such harm and
consequence. SpinCo agrees that all of its and its Subsidiaries’ employees
shall, and that it shall use commercially reasonable efforts to cause its
Representatives’ employees to, when on the property of Rayonier or its
Subsidiaries, or when given access to any facilities, Information, systems,
infrastructure or personnel of Rayonier or its Subsidiaries, conform to the
policies and procedures of Rayonier and its Subsidiaries, as applicable,
concerning health, safety, conduct and security which are made known or provided
to SpinCo from time to time.

ARTICLE IV

BILLING; TAXES

Section 4.01. Procedure. Charges for the Services shall be charged to and
payable by the Recipient. Amounts payable pursuant to this Agreement shall be
paid by wire transfer (or such other method of payment as may be agreed between
the Parties from time to time) to the Provider (as directed by the Provider), on
a monthly basis in the case of recurring fees, which amounts shall be due within
fifteen (15) days of the Recipient’s receipt of each such invoice, including
reasonable documentation pursuant to Section 2.03. All amounts due and payable
hereunder shall be invoiced and paid in U.S. dollars.

 

-9-



--------------------------------------------------------------------------------

Section 4.02. Late Payments. Charges not paid when due pursuant to this
Agreement (and any amounts billed or otherwise invoiced or demanded and properly
payable that are not paid within fifteen (15) days of the receipt of such bill,
invoice or other demand) shall accrue interest at a rate per annum equal to the
Prime Rate plus two percent (2%) or the maximum rate under applicable Law,
whichever is lower (the “Interest Payment”).

Section 4.03. Taxes. Without limiting any provisions of this Agreement, the
Recipient shall bear any and all Taxes and other similar charges (and any
related interest and penalties) imposed on, or payable with respect to, any fees
or charges, including any Charges, payable by it pursuant to this Agreement,
including all sales, use, value-added, and similar Taxes, but excluding Taxes
based on the Provider’s net income and any excise taxes imposed under
Section 4981 of the Code. Notwithstanding anything to the contrary in the
previous sentence or elsewhere in this Agreement, the Recipient shall be
entitled to withhold from any payments to the Provider any such Taxes that the
Recipient is required by applicable Law to withhold and shall pay such Taxes to
the applicable Taxing Authority.

Section 4.04. No Set-Off. Except as mutually agreed to in writing by Rayonier
and SpinCo, no Party or any of its Affiliates shall have any right of set-off or
other similar rights with respect to (a) any amounts received pursuant to this
Agreement or (b) any other amounts claimed to be owed to the other Party or any
of its Subsidiaries arising out of this Agreement.

ARTICLE V

TERM AND TERMINATION

Section 5.01. Term. This Agreement shall commence at the Effective Time and
shall terminate upon the earlier to occur of (a) the last date on which either
Party is obligated to provide any Service to the other Party in accordance with
the terms of this Agreement; (b) the mutual written agreement of the Parties to
terminate this Agreement in its entirety; and (c) the date that is the
eighteenth (18th) month anniversary of the Distribution Date. Unless otherwise
terminated pursuant to Section 5.02, this Agreement shall terminate with respect
to each Service as of the close of business on the last day of the Service
Period for such Service. To the extent that the Provider’s ability to provide a
Service is dependent on the continuation of a specified Service, the Provider’s
obligation to provide such dependent Service shall terminate automatically with
the termination of such supporting Service.

Section 5.02. Early Termination.

(a) Without prejudice to the Recipient’s rights with respect to Force Majeure,
the Recipient may from time to time terminate this Agreement with respect to the
entirety of any individual Service but not a portion thereof:

(i) subsequent to the end of the Minimum Service Period, for any reason or no
reason, upon the giving of at least ten (10) days’ prior written notice to the
Provider of such Service (it being agreed that such notice may not be delivered
prior to the end of the Minimum Service Period); provided, however, that any
such termination (x) may only be effective as of the last day of a month and
(y) shall be subject to the obligation to pay any applicable Termination Charges
pursuant to Section 5.04; or

 

-10-



--------------------------------------------------------------------------------

(ii) if the Provider of such Service has failed to perform any of its material
obligations under this Agreement with respect to such Service, and such failure
shall continue to be uncured for a period of at least thirty (30) days after
receipt by the Provider of written notice of such failure from the Recipient;
provided, however, that any such termination may only be effective as of the
last day of a month; and provided, further, that the Recipient shall not be
entitled to terminate this Agreement with respect to the applicable Service if,
as of the end of such period, there remains a good-faith Dispute between the
Parties (undertaken in accordance with the terms of Section 9.16) as to whether
the Provider has cured the applicable breach.

(b) The Provider may terminate this Agreement with respect to any individual
Service, but not a portion thereof, at any time upon prior written notice to the
Recipient if the Recipient has failed to perform any of its material obligations
under this Agreement relating to such Service, including making payment of
Charges for such Service when due, and such failure shall continue to be uncured
for a period of at least thirty (30) days after receipt by the Recipient of a
written notice of such failure from the Provider; provided, however, that any
such termination may only be effective as of the last day of a month; and
provided, further, that the Provider shall not be entitled to terminate this
Agreement with respect to the applicable Service if, as of the end of such
period, there remains a good-faith Dispute between the Parties (undertaken in
accordance with the terms of Section 9.16) as to whether the Recipient has cured
the applicable breach. Schedule 1 hereto shall be updated to reflect any
terminated Service.

Section 5.03. Interdependencies. The Parties acknowledge and agree that
(a) there may be interdependencies among the Services being provided under this
Agreement; (b) upon the request of either Party, the Parties shall cooperate and
act in good faith to determine whether (i) any such interdependencies exist with
respect to the particular Service that a Party is seeking to terminate pursuant
to Section 5.02 and (ii) in the case of such termination, the Provider’s ability
to provide a particular Service in accordance with this Agreement would be
materially and adversely affected by such termination of another Service; and
(c) in the event that the Parties have determined that such interdependencies
exist (and, in the case of such termination that the Provider’s ability to
provide a particular Service in accordance with this Agreement would be
materially and adversely affected by such termination), the Parties shall
negotiate in good faith to amend Schedule 1 hereto with respect to such
termination of such impacted Service, which amendment shall be consistent with
the terms of comparable Services.

Section 5.04. Effect of Termination. Upon the termination of any Service
pursuant to this Agreement, the Provider of the terminated Service shall have no
further obligation to provide the terminated Service, and the Recipient of such
Service shall have no obligation to pay any future Charges relating to such
Service; provided, however, that the Recipient shall remain obligated to the
Provider for (a) the Charges owed and payable in respect of Services provided
prior to the effective date of termination for such Service, and (b) any
applicable Termination Charges (which, in the case of each of clauses (a) and
(b), shall be payable only in the event that the Recipient terminates any
Service pursuant to Section 5.02(a)(i)). In connection with the termination of
any Service, the provisions of this Agreement not relating solely to such
terminated Service shall survive any such termination, and in connection with a
termination of this Agreement, Article I, this Article V, Article VII and
Article IX, all confidentiality obligations under this Agreement and Liability
for all due and unpaid Charges, and Termination Charges shall continue to
survive indefinitely.

 

-11-



--------------------------------------------------------------------------------

Section 5.05. Information Transmission. The Provider, on behalf of itself and
its respective Subsidiaries, shall use commercially reasonable efforts to
provide or make available, or cause to be provided or made available, to the
Recipient, in accordance with Section 6.1 of the Separation and Distribution
Agreement, any Information received or computed by the Provider for the benefit
of the Recipient concerning the relevant Service during the Service Period;
provided, however, that, except as otherwise agreed to in writing by the Parties
(a) the Provider shall not have any obligation to provide, or cause to be
provided, Information in any non-standard format, (b) the Provider and its
Subsidiaries shall be reimbursed for their reasonable costs in accordance with
Section 6.3 of the Separation and Distribution Agreement for creating,
gathering, copying, transporting and otherwise providing such Information, and
(c) the Provider shall use commercially reasonable efforts to maintain any such
Information in accordance with Section 6.4 of the Separation and Distribution
Agreement.

ARTICLE VI

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

Section 6.01. Rayonier and SpinCo Obligations. Subject to Section 6.04, until
the five (5)-year anniversary of the date of the termination of this Agreement
in its entirety, each of Rayonier and SpinCo, on behalf of itself and each of
its Subsidiaries, agrees to hold, and to cause its respective Representatives to
hold, in strict confidence, with at least the same degree of care that applies
to Rayonier’s Confidential Information pursuant to policies in effect as of the
Effective Time, all Confidential Information concerning the other Party or its
Subsidiaries or their respective businesses that is either in its possession
(including Confidential Information in its possession prior to the date hereof)
or furnished by such other Party or such other Party’s Subsidiaries or their
respective Representatives at any time pursuant to this Agreement, and shall not
use any such Confidential Information other than for such purposes as may be
expressly permitted hereunder, except, in each case, to the extent that such
Confidential Information has been (a) in the public domain or generally
available to the public, other than as a result of a disclosure by such Party or
any of its Subsidiaries or any of their respective Representatives in violation
of this Agreement; (b) later lawfully acquired from other sources by such Party
or any of its Subsidiaries, which sources are not themselves bound by a
confidentiality obligation or other contractual, legal or fiduciary obligation
of confidentiality with respect to such Confidential Information; or
(c) independently developed or generated without reference to or use of the
Confidential Information of the other Party or any of its Subsidiaries. If any
Confidential Information of a Party or any of its Subsidiaries is disclosed to
the other Party or any of its Subsidiaries in connection with providing the
Services, then such disclosed Confidential Information shall be used only as
required to perform such Services.

Section 6.02. No Release; Return or Destruction. Each Party agrees (a) not to
release or disclose, or permit to be released or disclosed, any Confidential
Information of the other Party addressed in Section 6.01 to any other Person,
except its Representatives who need to know such Confidential Information in
their capacities as such (whom shall be advised of their obligations hereunder
with respect to such Confidential Information) and except in compliance with
Section 6.04, and (b) to use commercially reasonable efforts to maintain such
Confidential Information in accordance with Section 6.4 of the Separation and
Distribution Agreement. Without limiting the foregoing, when any such
Confidential Information is no longer needed for the purposes contemplated by
the Separation and Distribution Agreement, this Agreement or any

 

-12-



--------------------------------------------------------------------------------

other Ancillary Agreements, each Party will promptly after request of the other
Party either return to the other Party all such Confidential Information in a
tangible form (including all copies thereof and all notes, extracts or summaries
based thereon) or notify the other Party in writing that it has destroyed such
information (and such copies thereof and such notes, extracts or summaries based
thereon).

Section 6.03. Privacy and Data Protection Laws. Each Party shall comply with all
applicable state, federal and foreign privacy and data protection Laws that are
or that may in the future be applicable to the provision of the Services under
this Agreement.

Section 6.04. Protective Arrangements. In the event that a Party or any of its
Subsidiaries either determines on the advice of its counsel that it is required
to disclose any information pursuant to applicable Law or receives any request
or demand under lawful process or from any Governmental Authority to disclose or
provide information of the other Party (or any of its Subsidiaries) that is
subject to the confidentiality provisions hereof, such Party shall notify the
other Party (to the extent legally permitted) as promptly as practicable under
the circumstances prior to disclosing or providing such information and shall
cooperate, at the expense of the other Party, in seeking any appropriate
protective order requested by the other Party. In the event that such other
Party fails to receive such appropriate protective order in a timely manner and
the Party receiving the request or demand reasonably determines that its failure
to disclose or provide such information shall actually prejudice the Party
receiving the request or demand, then the Party that received such request or
demand may thereafter disclose or provide information to the extent required by
such Law (as so advised by its counsel) or by lawful process or such
Governmental Authority, and the disclosing Party shall promptly provide the
other Party with a copy of the information so disclosed, in the same form and
format so disclosed, together with a list of all Persons to whom such
information was disclosed, in each case to the extent legally permitted.

ARTICLE VII

LIMITED LIABILITY AND INDEMNIFICATION

Section 7.01. Limitations on Liability.

(a) SUBJECT TO SECTION 7.02, THE LIABILITIES OF THE PROVIDER AND ITS
SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS
AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION HEREWITH (INCLUDING THE
PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION
OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED BY THIS AGREEMENT, WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE,
SHALL NOT EXCEED (X) IF THE SERVICES WERE PERFORMED BY SUCH PROVIDER FOR ONE
YEAR OR LESS, THE AGGREGATE CHARGES PAID AND PAYABLE TO SUCH PROVIDER BY THE
RECIPIENT PURSUANT TO THIS AGREEMENT OR (Y) IF THE SERVICES WERE PERFORMED BY
SUCH PROVIDER FOR MORE THAN ONE YEAR, THE AGGREGATE CHARGES PAID AND PAYABLE TO
SUCH PROVIDER BY THE RECIPIENT PURSUANT TO THIS

 

-13-



--------------------------------------------------------------------------------

AGREEMENT DURING THE TWELVE (12)-MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT
GIVING RISE TO SUCH LIABILITIES.

(b) IN NO EVENT SHALL EITHER PARTY, ITS SUBSIDIARIES OR THEIR RESPECTIVE
REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY
DAMAGES OF THE OTHER PARTY IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT
(OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM), AND EACH
PARTY HEREBY WAIVES ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND ITS
REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE.

(c) The limitations in Section 7.01(a) and Section 7.01(b) shall not apply in
respect of any Liability arising out of or in connection with (i) either Party’s
Liability for breaches of confidentiality under Article VI, (ii) either Party’s
obligations under Section 7.03 or 7.04, or (iii) the gross negligence, willful
misconduct, or fraud of or by the Party to be charged.

Section 7.02. Obligation to Re-Perform; Liabilities. In the event of any breach
of this Agreement by the Provider with respect to the provision of any Services
(with respect to which the Provider can reasonably be expected to re-perform in
a commercially reasonable manner), the Provider shall (a) promptly correct in
all material respects such error, defect or breach or re-perform in all material
respects such Services at the request of the Recipient and at the sole cost and
expense of the Provider and (b) subject to the limitations set forth in
Section 7.01, reimburse the Recipient and its Subsidiaries and Representatives
for Liabilities attributable to such breach by the Provider. The remedy set
forth in this Section 7.02 shall be the sole and exclusive remedy of the
Recipient for any such breach of this Agreement; provided, however, that the
foregoing shall not prohibit the Recipient from exercising its right to
terminate this Agreement in accordance with the provisions of
Section 5.02(a)(ii). Any request for re-performance in accordance with this
Section 7.02 by the Recipient must be in writing and specify in reasonable
detail the particular error, defect or breach, and such request must be made no
more than one month from the later of (x) the date on which such breach occurred
and (y) the date on which such breach was reasonably discovered by the
Recipient.

Section 7.03. Third-Party Claims. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement, this Agreement or any other Ancillary Agreement, the Recipient shall
indemnify, defend and hold harmless the Provider, its Subsidiaries and each of
their respective Representatives, and each of the successors and assigns of any
of the foregoing (collectively, the “Provider Indemnitees”), from and against
any and all claims of Third Parties relating to, arising out of or resulting
from the Provider’s furnishing or failing to furnish the Services provided for
in this Agreement, other than (a) Third Party Claims arising out of the gross
negligence, willful misconduct or fraud of any Provider Indemnitee and (b) as
set forth in Section 2.02(b).

Section 7.04. Provider Indemnity. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement, this Agreement or any other Ancillary Agreement, the Provider shall
indemnify, defend and hold

 

-14-



--------------------------------------------------------------------------------

harmless the Recipient, its Subsidiaries and each of their respective
Representatives, and each of the successors and assigns of any of the foregoing
(collectively, the “Recipient Indemnitees”), from and against any and all
Liabilities relating to, arising out of or resulting from the sale, delivery,
provision or use of any Services provided by such Provider hereunder, but only
to the extent that such Liability relates to, arises out of or results from the
Provider’s gross negligence, willful misconduct or fraud.

Section 7.05. Indemnification Procedures. The procedures for indemnification set
forth in Sections 4.5, 4.6 and 4.7 of the Separation and Distribution Agreement
shall govern claims for indemnification under this Agreement.

ARTICLE VIII

TRANSITION COMMITTEE

Section 8.01. Establishment. Pursuant to the Separation and Distribution
Agreement, a Transition Committee is to be established by Rayonier and SpinCo
to, among other things, monitor and manage matters arising out of or resulting
from this Agreement. Without limiting the generality of the foregoing, each
Party shall cause each member of the Transition Committee who is an employee,
agent or other Representative of such Party to work in good faith to resolve any
Dispute arising out of or relating in any way to this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Mutual Cooperation. Each Party shall, and shall cause its
Subsidiaries to, cooperate with the other Party and its Subsidiaries in
connection with the performance of the Services hereunder; provided, however,
that such cooperation shall not unreasonably disrupt the normal operations of
such Party or its Subsidiaries; and, provided, further, that this Section 9.01
shall not require such Party to incur any out-of-pocket costs or expenses unless
and except as expressly provided in this Agreement or otherwise agreed to in
writing by the Parties.

Section 9.02. Further Assurances. Each Party shall take, or cause to be taken,
any and all reasonable actions, including the execution, acknowledgment, filing
and delivery of any and all documents and instruments that any other Party may
reasonably request in order to effect the intent and purpose of this Agreement
and the transactions contemplated hereby.

Section 9.03. Audit Assistance. Each of the Parties and their respective
Subsidiaries are or may be subject to regulation and audit by a Governmental
Authority (including a Taxing Authority), standards organizations, customers or
other parties to contracts with such Parties or their respective Subsidiaries
under applicable Law, standards or contract provisions. If a Governmental
Authority, standards organization, customer or other party to a contract with a
Party or its Subsidiary exercises its right to examine or audit such Party’s or
its Subsidiary’s books, records, documents or accounting practices and
procedures pursuant to such applicable Law, standards or contract provisions,
and such examination or audit relates to the Services, then the other Party
shall provide, at the sole cost and expense of the requesting Party, all
assistance reasonably requested by the Party that is subject to the examination
or audit in responding to such examination or audits or requests for
Information, to the extent that such assistance or

 

-15-



--------------------------------------------------------------------------------

Information is within the reasonable control of the cooperating Party and is
related to the Services.

Section 9.04. Title to Intellectual Property. Except as expressly provided for
under the terms of this Agreement, the Separation and Distribution Agreement or
the Intellectual Property Agreement, the Recipient acknowledges that it shall
acquire no right, title or interest (including any license rights or rights of
use) in any intellectual property which is owned or licensed by the Provider, by
reason of the provision of the Services hereunder. The Recipient shall not
remove or alter any copyright, trademark, confidentiality or other proprietary
notices that appear on any intellectual property owned or licensed by the
Provider, and the Recipient shall reproduce any such notices on any and all
copies thereof. The Recipient shall not attempt to decompile, translate, reverse
engineer or make excessive copies of any intellectual property owned or licensed
by the Provider, and the Recipient shall promptly notify the Provider of any
such attempt, regardless of whether by the Recipient or any Third Party, of
which the Recipient becomes aware.

Section 9.05. Independent Contractors. The Parties each acknowledge and agree
that they are separate entities, each of which has entered into this Agreement
for independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing contained herein shall be deemed to
create a joint venture, partnership or any other relationship between the
Parties. Employees performing services hereunder do so on behalf of, under the
direction of, and as employees of, the Provider, and the Recipient shall have no
right, power or authority to direct such employees.

Section 9.06. Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b) This Agreement, the Separation and Distribution Agreement and the Ancillary
Agreements and the Exhibits, Schedules and appendices hereto and thereto contain
the entire agreement between the Parties with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.

(c) Rayonier represents on behalf of itself and, to the extent applicable, each
of its Subsidiaries, and SpinCo represents on behalf of itself and, to the
extent applicable, each of its Subsidiaries, as follows:

 

-16-



--------------------------------------------------------------------------------

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

(d) Each Party acknowledges and agrees that delivery of an executed counterpart
of a signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.
Each Party expressly adopts and confirms each such facsimile, stamp or
mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

Section 9.07. Governing Law. This Agreement (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

Section 9.08. Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party. Notwithstanding the foregoing, no such consent shall be
required for the assignment of a Party’s rights and obligations under the
Separation and Distribution Agreement, this Agreement and the other Ancillary
Agreements in whole (i.e., the assignment of a Party’s rights and obligations
under the Separation and Distribution Agreement, this Agreement and all the
other Ancillary Agreements all at the same time) in connection with a change of
control of a Party so long as the resulting, surviving or transferee Person
assumes all the obligations of the relevant party thereto by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party. Nothing herein is intended to, or shall be construed to, prohibit
either Party or any of its Subsidiaries from being party to or undertaking a
change of control.

Section 9.09. Third-Party Beneficiaries. Except as provided in Article VII with
respect to the Provider Indemnitees in their capacities as such, (a) the
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any other Person except

 

-17-



--------------------------------------------------------------------------------

the Parties any rights or remedies hereunder; and (b) there are no other
third-party beneficiaries of this Agreement and this Agreement shall not provide
any other Third Party with any remedy, claim, Liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

Section 9.10. Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 9.10):

If to Rayonier, to:

Rayonier Inc.

225 Water Street, Suite 1400

Jacksonville, FL 32202

Attention: General Counsel

and

Rayonier Inc.

225 Water Street, Suite 1400

Jacksonville, FL 32202

Attention: Chief Financial Officer

If to SpinCo, to:

Rayonier Advanced Materials Inc.

1301 Riverplace Boulevard, Suite 2300

Jacksonville, FL 32207

Attention: General Counsel

and

Rayonier Advanced Materials Inc.

1301 Riverplace Boulevard, Suite 2300

Jacksonville, FL 32207

Attention: Chief Financial Officer

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 9.11. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid

 

-18-



--------------------------------------------------------------------------------

or unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the Parties
shall negotiate in good faith in an effort to agree upon such a suitable and
equitable provision to effect the original intent of the Parties.

Section 9.12. Force Majeure. No Party shall be deemed in default of this
Agreement for any delay or failure to fulfill any obligation hereunder (other
than the obligation to pay money) so long as and to the extent to which any
delay or failure in the fulfillment of such obligations is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. In the event of any such excused delay, the time for performance (other
than the obligation to pay money) shall be extended for a period equal to the
time lost by reason of the delay unless this Agreement has previously been
terminated under Article V or under this Section 9.12. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such Force Majeure, (a) provide written notice to the other
Party of the nature and extent of such Force Majeure; and (b) use commercially
reasonable efforts to remove any such causes and resume performance under this
Agreement as soon as reasonably practicable (and in no event later than the date
that the affected Party resumes providing analogous services to, or otherwise
resumes analogous performance under any other agreement for, itself, its
Affiliates or any Third Party) unless this Agreement has previously been
terminated under Article V or this Section 9.12. The Recipient shall be
(i) relieved of the obligation to pay Charges for the affected Service(s)
throughout the duration of such Force Majeure and (ii) entitled to permanently
terminate such Service(s) if the delay or failure in providing such Services
because of a Force Majeure shall continue to exist for more than thirty
(30) consecutive days (it being understood that the Recipient shall not be
required to provide any advance notice of such termination to the Provider).

Section 9.13. Headings. The Article, Section and Paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 9.14. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.

Section 9.15. Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 9.16. Dispute Resolution.

(a) In the event of any controversy, dispute or claim (a “Dispute”) (i) arising
out of or relating to any Party’s rights or obligations under this Agreement
(whether arising in contract, tort or otherwise), calculation or allocation of
the costs of any Service or otherwise

 

-19-



--------------------------------------------------------------------------------

arising out of or relating in any way to this Agreement (including the
interpretation or validity of this Agreement) and (ii) that is not resolved by
the Transition Committee after a reasonable period of time, such Dispute shall
be resolved in accordance with the dispute resolution process referred to in
Article VII of the Separation and Distribution Agreement.

(b) In any Dispute regarding the amount of a Charge or a Termination Charge, if
such Dispute is finally resolved by the Transition Committee or pursuant to the
dispute resolution process set forth or referred to in Section 9.16(a) and it is
determined that the Charge or the Termination Charge, as applicable, that the
Provider has invoiced the Recipient, and that the Recipient has paid to the
Provider, is greater or less than the amount that the Charge or the Termination
Charge, as applicable, should have been, then (i) if it is determined that the
Recipient has overpaid the Charge or the Termination Charge, as applicable, the
Provider shall within five (5) business days after such determination reimburse
the Recipient an amount of cash equal to such overpayment, plus the Interest
Payment, accruing from the date of payment by the Recipient to the time of
reimbursement by the Provider; and (ii) if it is determined that the Recipient
has underpaid the Charge or the Termination Charge, as applicable, the Recipient
shall within five (5) business days after such determination reimburse the
Provider an amount of cash equal to such underpayment, plus the Interest
Payment, accruing from the date such payment originally should have been made by
the Recipient to the time of payment by the Recipient.

Section 9.17. Specific Performance. Subject to Section 9.16, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the Party or Parties who are, or are to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) in respect of its
rights or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are hereby waived by each of the Parties.
Unless otherwise agreed in writing, the Parties shall continue to provide
Services and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of Section 9.16 and this
Section 9.17 with respect to all matters not subject to such Dispute; provided,
however, that this obligation shall only exist during the term of this
Agreement.

Section 9.18. Amendments. No provisions of this Agreement or any Ancillary
Agreement shall be deemed waived, amended, supplemented or modified by a Party,
unless such waiver, amendment, supplement or modification is in writing and
signed by the authorized representative of the Party against whom it is sought
to enforce such waiver, amendment, supplement or modification.

Section 9.19. Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Annexes and Exhibits hereto) and not to any particular

 

-20-



--------------------------------------------------------------------------------

provision of this Agreement; (c) Article, Section, Exhibit, Annex and Schedule
references are to the Articles, Sections, Exhibits, Annexes and Schedules to
this Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement shall be deemed to include the exhibits, schedules
and annexes to such agreement; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g) unless
otherwise specified in a particular case, the word “days” refers to calendar
days; (h) references to “business day” shall mean any day other than a Saturday,
a Sunday or a day on which banking institutions are generally authorized or
required by law to close in the United States or Jacksonville, Florida;
(i) references herein to this Agreement or any other agreement contemplated
herein shall be deemed to refer to this Agreement or such other agreement as of
the date on which it is executed and as it may be amended, modified or
supplemented thereafter, unless otherwise specified; and (j) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import shall all be references to June 27, 2014.

Section 9.20. Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

RAYONIER INC. By:  

/s/ H. Edwin Kiker

 

Name:  H. Edwin Kiker

 

Title:    Senior Vice President and
Chief Financial Officer

RAYONIER ADVANCED MATERIALS INC. By:  

/s/ Paul G. Boynton

 

Name:  Paul G. Boynton

 

Title:    President and Chief Executive
Officer

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

Schedule 1

Transition Services1

 

1 - I T

Services

  

Provider
(RYN or RYAM)

  

Description of Services

a) Operations

   RYN    Provide assistance and training related to operational processes and
equipment. This includes computing, storage, memory, networking, security and
compliance.

b) Applications / Solutions

   RYN    Provide assistance and training related to installed applications and
databases. This includes custom, purchased and hosted systems.

c) Operations

   RYAM    Provide assistance and training related to operational processes and
equipment. This includes computing, storage, memory, networking, security and
compliance.

d) Applications / Solutions

   RYAM    Provide assistance and training related to installed applications and
databases. This includes custom, purchased and hosted systems.

e) Email Forwarding

   RYN    Email forwarding - Forward employee emails from Rayonier.com to
RayonierAM.com

f) Fax Services

   RYN    Provide fax services through Fax2Mail for RYAM employees

g) Email retention for legal hold

   RYN    Maintain RYAM employee’s email accounts and archives including google
docs

2 - FINANCE

Services

  

Provider

(RYN or RYAM)

  

Description of Services

a) Investor Relations

   RYN    Assistance in preparing for July earnings release, including onsite
support during earnings call

b-1) Internal Audit

   RYAM    Complete open audits

b-2) Internal Audit

   RYN    Complete open audits and perform SOX testing.

c-1) Tax

   RYAM    Prepare 2013 Form 1120 for Rayonier TRS Holdings and its subsidiaries

 

1  Services to be provided in accordance with the terms and conditions of the
Agreement to which this schedule is attached and for a period not to exceed
eighteen months.

 

Schedule 1-1



--------------------------------------------------------------------------------

c-2) Tax

   RYAM    Prepare 2013 Form 1120-REIT for Rayonier Inc.

c-3) Tax

   RYAM    Prepare 2013 Form 1120-REIT for Rayonier Timber Company No 1

c-4) Tax

   RYAM    Prepare 2013 Form 1120-REIT for Washington Timber Company

c-5) Tax

   RYAM    Prepare 2013 Form 1120-REIT for Atlantic Timber Company

c-6) Tax

   RYAM    Prepare 2014 Form 1120-REIT for Washington Timber Company

c-7) Tax

   RYAM    Prepare 2014 Form 1120-REIT for Atlantic Timber Company

c-8) Tax

   RYAM    Prepare 2014 Form 1120 for Rayonier TRS Holdings and its subsidiaries

c-9) Tax

   RYN    Assist in adopting provisions of tangible property regulations

c-10) Tax

   RYN    Implement RYAM Global Sales & Distribution Company restructuring

 

Schedule 1-2



--------------------------------------------------------------------------------

c-11) Tax

   RYAM    Prepare Rayonier tax provision through second quarter 2014

c-12) Tax

   RYAM    Prepare Rayonier tax provision after second quarter 2014

c-13) Tax

   RYAM    Respond to IRS exam questions for 2012 through 2014

c-14) Tax

   RYAM    Perform general tax consulting services as needed

c-15) Tax

   RYN    Respond to IRS exam questions for 2012 through 2014

c-16) Tax

   RYN    Perform general tax consulting services as needed

d) Long Range Planning

   RYN    Training and support for the Long Range Planning model, including
trouble-shooting and responding to modeling questions

3 – ACCOUNTING

Services

  

Provider

(RYN or RYAM)

  

Description of Services

a) General Ledger

   RYAM    Perform all functions surrounding Performance Fibers’ accounting
close for June 2014, including: recording journal entries, reconciliation of
general ledger accounts, responding to audit requests, and preparing accounting
packages.

b) General Ledger

   RYN    Provide RYAM with certain financial information (and respond to any
related audit requests) required to be disclosed in RYAM’s second quarter
carve-out financials, including: final value of shared assets/liabilities
transferred to RYAM, allocation of corporate overhead, allocation of deal costs,
transition costs, and allocation of other corporate charges directly related to

 

Schedule 1-3



--------------------------------------------------------------------------------

      Performance Fibers. c) Financial Reporting    RYAM    Provide RYN with all
information (and respond to any audit related requests) required to complete
external reporting requirements, including but not limited to: SEC filings, debt
covenants, and other governmental reporting d) Financial Reporting    RYN   
Provide RYAM with all information (and respond to any audit related requests)
required to complete external reporting requirements, including but not limited
to: SEC filings, debt covenants, and other governmental reporting.

4 - HR

Services

  

Provider

(RYN or RYAM)

  

Description of Services

a) Employee Services    RYN    Training and availability to answer questions
regarding human resources and benefit processes and administration b) Payroll   
RYAM    Training and availability to answer questions regarding payroll
processes, reconciliations and filings c) Compensation    RYN    Training and
availability to answer questions related to compensation processes and
preparation of board of directors materials d) Benefits – Retirement Plans   
RYN    Training - Retirement Plans e) Benefits Health and Fitness    RYAM   
Training - Health and Wellness Plans f) Human Resources Information Systems   
RYN    Training - Human Resources Information Systems Setup / Integrations

5 – Risk Management

Services

  

Provider

(RYN or RYAM)

  

Description of Services

a) Insurance and Claims Management    RYAM    Training/Assistance with Insurance
Renewal Process and assistance with claims issues

 

Schedule 1-4



--------------------------------------------------------------------------------

6 – Legal/Corporate Secretary

Services

  

Provider

(RYN or RYAM)

  

Description of Services

a) Corp Sec / Public Company Governance    RYN    Training, education and
assistance for establishment of RYAM Corporate Secretarial function b) Corp Sec
/ Public Company Governance    RYAM    Training, consultation and assistance
with RYN Corporate Secretarial function, including web portal

7 – Facilities

Services

  

Provider

(RYN or RYAM)

  

Description of Services

a) Real Property management systems    RYN    Assistance to RYAM in developing a
management system for RYAM’s real estate

8 – Public Affairs

Services

  

Service

Provider (RYN

or RYAM)

  

Description of Services

a) Foundation Merger Assistance    RYN    Assistance with completing merger of
Rayonier Foundation into new Florida-based foundation

 

Schedule 1-5